Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.  A thorough search of the prior art fails to disclose the invention as claimed.  Specifically, the prior art fails to disclose, “replace, in response to determining that the first plurality of symbols include at least one bonus symbol, at least one standard symbol of the plurality of symbols in at least one reel of the plurality of reels still spinning with the at least one bonus symbol” along with the remainder of the limitations. This would mean that after a first reel is stopped, the still spinning reels are modified based on the symbol layout on the first reel such that the players chances of receiving a plurality of bonus symbols is increased.  The closest prior art of Anderson (US 8388435) discloses a triggering event which copies special symbols and replaces one or more standard symbols on outcomes of one or more still spinning reels, however these symbols are not added to the spinning reel themselves, but are instead placed onto the board as outcomes (see claim 19).  The additional closest prior art of Cohen (20140221080) discloses replacing symbols on a still spinning second symbol (see paragraph 112-113) however the replacement does not appear to be in response to anything occurring on the first reel or any triggering symbol, instead it is based upon a probability (paragraph 64).  Further, analyzing the claims under Alice 101, the claims are not directed towards an abstract idea.  Displaying reels, simulating reels, and determine an award based on the symbols displayed by the plurality of the reels would be certain methods of organizing human activity managing personal behaviors or relationships or interactions between people under step 2A prong one, however replacing, in response to determining that the first plurality of symbols include at least one bonus symbol, at least one standard symbol of the plurality of symbols in at least one reel of the plurality of reels still spinning with at least one bonus symbol is not abstract, and integrates the judicial exception into a practical application under step 2A prong 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715